Citation Nr: 0720346	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  01-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD) from 
March 9, 1998, through June 6, 1999.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  That rating decision granted 
service connection for PTSD and assigned an initial 
evaluation of 50 percent, effective March 9, 1998, and an 
evaluation of 100 percent effective April 5, 2000. A Board 
decision issued in April 2003 granted a total evaluation from 
June 7, 1999, but denied an initial evaluation for PTSD in 
excess of 50 percent from March 9, 1998 through June 6, 1999.

The veteran appealed the portion of the Board's decision 
which denied an initial evaluation in excess of 50 percent 
for his service-connected PTSD prior to June 7, 1999, to the 
United States Court of Appeals for Veterans Claims (Court). 
Regulations under which the Board had conducted development 
and appellate review in the case were judicially invalidated 
after the Board issued the April 2003 decision.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

The Secretary of Veterans Affairs filed a motion for partial 
remand, on the basis of that invalidation.  In September 
2003, the Court issued an Order which granted the motion for 
partial remand, remanding and vacating only that part of the 
Board decision which denied an initial evaluation for PTSD in 
excess of 50 percent prior to June 7, 1999.  The Board 
Remanded the claim for development in conformity with DAV. 

In January 2005, the Board denied an initial evaluation 
higher than 50 percent for PTSD for the period from March 9, 
1998, through June 6, 1999.  The veteran timely appealed this 
decision to the Court.  In November 2005, the Court granted a 
joint motion to vacate the Board's January 2005 decision and 
remand the matter to the Board for readjudication.  

In May 2006, the Board requested a VA medical expert opinion 
on an unresolved and complex medical matter in the case.  In 
June 2006, the Board received the requested opinion.  The 
appellant and his representative were notified of the medical 
opinion in June 2006 and afforded a period of 60 days from 
the date of the forwarding letter to submit additional 
evidence and argument.  See 38 C.F.R. § 20.903 (2006); see 
also Thurber v. Brown, 5 Vet. App. 119 (1993).  In April 
2007, the veteran's representative submitted additional 
private medical evidence to the Board in support of the 
veteran's claim and waived initial review of this evidence by 
the RO.  See 38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 Vet. 
App 384 (1993)


FINDING OF FACT

For the period from March 9, 1998, through June 6, 1999, the 
veteran's PTSD was productive of occupational and social 
impairment with deficiencies in most areas, but without total 
occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an evaluation of 70 percent, but no higher, for 
service-connected PTSD for the period from March 9, 1998, 
through June 6, 1999, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO initially furnished the veteran VCAA notice in July 
2001 which was after the January 2001 rating decision on 
appeal.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in July 2001, October 2002, and June 
2004, the RO informed the claimant of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the June 2004 letter explicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  See 38 C.F.R. § 3.159(b)(1).  
Thus, the Board finds that the notice required by the VCAA 
and implementing regulations was furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim of 
entitlement to service connection for PTSD was granted, a 
disability rating and effective date assigned, in a January 
2001 decision of the RO.  Thus, VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) was harmless.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining pertinent medical records identified by the 
appellant as well as his Social Security Administration (SSA) 
records.  In addition, the appellant was afforded VA 
examinations during the pendency of this appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Facts

Private clinical records, dated in January 1998, disclose 
that the veteran reported that he had nightmares of Vietnam 
once weekly, when he would wake up drenched in sweat and 
frightened.  He reported feelings of anxiety, fear, guilt, 
anger, and victimization by the system.

On March 9, 1998, the veteran submitted a claim for service 
connection for PTSD. The veteran underwent VA examination 
related to the Agent Orange registry in March 1998. At that 
time, he reported symptoms of insomnia and depression for two 
years, and stated he was taking Trazadone.  He reported that 
he last worked full time in 1993, when he was a heavy 
equipment operator.

A private medical evaluation conducted in January 1998 noted, 
in pertinent part, that major depression was among the 
veteran's diagnoses.  February 1998 and March 1998 private 
clinical notes continued this diagnosis.  Treatment records 
from the veteran's private treating clinical social worker 
reflect that, in March 1998, the veteran reported that he 
continued to dream about Vietnam, with some decrease in the 
frequency and intensity of those troubling dreams.  In April 
1998, the veteran continued to exhibit dysphoric mood and 
reported nightmares and flashbacks of Vietnam.  The 
medication regimen was adjusted.  An assessment in April 1998 
was that the veteran's condition was improved and stabilized.

In late April 1998, the social worker noted that the veteran 
discussed the number of Vietnam veterans who had killed 
themselves since the war, but denied that he was actively 
considering suicide.  The veteran reported purposelessness.  
The provider noted that the veteran's affect was restricted 
and his skin was ashen.  Although the veteran reported an 
increase in psychosocial stressors, his condition seemed to 
have changed little.

In June 1998, the veteran reported mild benefits from use of 
Zoloft.  A June 1998 annual psychosocial update reflects an 
assessment that the veteran's depressive symptoms had 
decreased since the last treatment plan.  There was a low to 
minimal risk of self harm or harm to others.  The veteran had 
good grooming and hygiene, his affect was appropriate, his 
psychomotor activity was normal, his insight was fair, his 
speech was clear, coherent, and relevant and there was no 
evidence of perceptual disturbance or psychotic symptoms.  In 
late June 1998, the private clinical provider assigned a 
current Global Assessment of Functioning Scale (GAF) score of 
61.

On VA examination conducted in June 1998, the veteran 
reported a history of depression, for which he was taking 
Zoloft.  He reported having night sweats for many years.  He 
had chronic insomnia, for which he was also taking 
medication, Trazadone.  He remained married to his spouse of 
26 years.  He reported that he had held his gun in his hand 
and thought of suicide "many times."  He stated that he was 
"hateful and grouchy."  He stated that his wife would not 
sleep with him or near him because he would shake.  He 
reported that he hated being around people and that he did 
not go anywhere.  He reported that he did not seem to enjoy 
hunting or fishing, although he had enjoyed those sports in 
the past.  He said that sudden noise would "set me off."  He 
described himself as jumpy and nervous, and stated that he 
got so upset so easily that he did not drive unless 
necessary.  He reported inability to do chores or 
concentrate.  The examiner stated that, objectively, the 
veteran appeared to have a severe degree of bitterness, 
rancor and dysthymia.  He said he gave the appearance of 
being unable to enjoy life and derived pleasure from very 
little in his life.  He stated that there had been sustained 
avoidance behavior, including a shunning of socialization, 
which had become increasingly restrictive in making his 
interpersonal life that of a "hermit".  He noted that the 
veteran appeared overtly angry and appeared to be laboring to 
keep his anger under control.  He was noted to be more and 
more agitated as the interview continued.  The examiner 
concluded that the veteran had chronic, severe, PTSD and 
assigned a GAF score of 55 for the current year.  He stated 
that the veteran was impaired industrially, both in the 
physical and psychological sense, and had significant 
impairment in his basic capacity to function socially.  

A favorable disability determination from the SSA dated in 
August 1998 notes that the veteran was treated at a mental 
health center from May 1996 through April 1998 for major 
depression and PTSD secondary to experiences in Vietnam.  The 
SSA decision reflects that the veteran had a long history of 
treatment for degenerative disc disease of the lumbar and 
cervical spine, had hypertension and gout, and reported that 
he was unable to work because of pain in the low back, upper 
back, and both shoulders, was unable to bend, and had 
difficulty dressing.  SSA concluded that the severity of the 
veteran's impairments, considered together, precluded 
employment.

The evidence obtained for SSA purposes includes an August 
1998 psychiatric review which discloses that the veteran's 
activities of daily living were moderately restricted, he had 
moderate difficulty in maintaining social functioning, often 
had deficiencies of concentration, and had never had an 
episode of deterioration or decompensation due to his 
psychiatric disability at work. The review did not include a 
GAF score.

Private clinical treatment notes dated in July and August 
1998 continue to reflect stabilization or improvement of 
symptomatology.  August 1998 clinical notes reflect that the 
veteran began participating in a PTSD group.  Notes dated in 
August 1998 and September 1998 include findings of a 
restricted and depressed mood, alert. cooperative and 
appropriate behavior, although the veteran somewhat 
withdrawn, oriented times four, appropriate psychomotor 
activity and clear and neat in appearance.  Records in 
September 1998 and December 1998 reflect that the veteran 
continued to participate in group therapy.  December 1998 
notes from group therapy indicate that the veteran was rather 
withdrawn during the session.

In October 1998, the veteran reported "occasional" insomnia.  
The assigned diagnosis at that time was major depression, 
chronic, mild, in remission. In December 1998, it was noted 
that the veteran was overly anxious when around people, and 
the assessment was social phobia.

Private group therapy notes dated in January 1999 and 
February 1999 reflect that the veteran spoke of the after 
effects of his experiences in Vietnam and reported that 
participation gave him subjective feelings of symptoms. The 
clinician stated that there was no objective indicator of 
increased symptoms. The veteran was somewhat anxious and 
depressed but was cooperative, oriented and appropriate. The 
assessment was that there was no significant change. A 
February 1999 private treatment note referenced the veteran's 
history of social anxiety and described the veteran as 
"improved."

May 1999 treatment notes reflect that the veteran reported 
having nightmares since his return from Vietnam. An 
additional medication to be taken as needed for social 
anxiety was added to the veteran's medication regimen.

In a July 6, 1999, treatment note, the provider stated that 
the veteran's depression had been "pretty-well controlled" 
but he had been hypervigilant and his PTSD symptoms were 
"easily precipitated."  The assessment was that the veteran 
was stable, with some PTSD symptoms, but "functional."  
Private clinical records of a July 1999 PTSD group reflect 
that no significant change was noted and the veteran 
continued to appear anxious and depressed but was oriented 
and appropriate, though depressed.  An August 1999 PTSD group 
note reflects that the veteran reported that he was 
experiencing flashbacks.

An August 1999 biopsychosocial assessment reflected that 
there were no changes in the veteran's interpersonal 
relationships, social relationships and other areas.  The 
veteran still had symptoms of PTSD with depression.  This 
assessment did not include assignment of a GAF score.

In 1999, the veteran's wife submitted statements reflecting 
that he had behavioral problems, paranoia, was unable to go 
out in crowds, and had experienced problems with alcohol in 
the past.  She reported that the veteran would not sit with 
his back toward a door, and continued to suffer from night 
sweats, nightmares, and inability to cope with stressful 
situations.  A statement from one of the veteran's daughters 
was consistent with the statements from the veteran's wife.  
In her statement, the veteran's daughter said that the 
veteran had a problem being in crowds and did not attend her 
graduation, wedding or any family functions.

In a statement submitted in July 2001, a private treating 
clinician, Scott A. Williams, MSW, provided an opinion that 
the veteran had been unemployable due to his PTSD symptoms 
alone since March 1998.

In May 2006, the Board requested a medical expert opinion 
regarding whether the evidence supported the criteria for a 
70 or 100 percent evaluation for the veteran's PTSD from 
March 9, 1998, through June 6, 1999.  The Board included the 
pertinent criteria for 50, 70 and 100 percent evaluations.

In a Veterans Health Administration (VHA) opinion dated in 
June 2006, the VHA examiner (a VA staff psychiatrist) stated 
that the best way to address the veteran's degree of service-
connected disability was to look at the documentation 
regarding the veteran's functioning during the period in 
question.  The examiner then reported the pertinent medical 
findings regarding the veteran's psychiatric disability for 
the period from March 1998 to July 1999.  Based on his 
review, the VHA examiner opined that for the period in 
question (March 9, 1998 to June 6, 1999), it was his opinion 
that "service connection of 50% is accurate".  He also 
opined that the opinion from Scott A. Williams, MSW, in July 
2001, that the veteran had been unemployable since at least 
March 1998 due to his PTSD symptoms should not be given great 
weight since Mr. Williams provided no explanation for his 
opinion.  He also acknowledged that while a statement given 
by the veteran's wife, who also happens to be a nurse, is of 
importance, he disagreed with the veteran's attorney's 
suggestion that it be accorded "great weight."  He reasoned 
that the statement was written as the veteran's very biased 
wife and "clearly not as a wholly objective and 
disinterested health care professional."

In June 2006, VA made a follow-up attempt to obtain a more 
definitive opinion with rationale from the VHA examiner.  The 
VHA examiner responded in June 2006 by providing a copy of 
his original June 2006 report.  

In April 2007, the veteran's attorney submitted a medical 
report from a private psychiatrist, Gina Orton, M.D.  Dr. 
Orton stated that her opinion was rendered after a thorough 
review of "available medical records and letters regarding 
the history of [the veteran's] Post Traumatic Stress Disorder 
(PTSD)."  Dr. Orton commented on two sources of evidence in 
her report.  The first evidence was the June 1998 VA 
examination report containing the examiner's conclusion that 
the veteran's PTSD was moderate in severity.  Dr. Orton 
disagreed with this conclusion stating that findings on the 
report, such as the veteran appearing to be laboring to keep 
his impulses, or anger, under control and that he seemed to 
be getting more agitated and overwhelmed by the recollections 
and associated emotions he had of the war, were actually 
indicative of severe PTSD symptoms.  The other evidence that 
Dr. Norton commented on were individual therapy progress 
notes provided by the Kentucky River Community Care clinic.  
In regard to this evidence, Dr. Norton said it was 
"superficial" and lacked "full discussion of the veteran's 
behavior away from the clinical environment."  However, she 
went on to note that a clinician from that facility, Scott A 
Williams, MSW, reported that the veteran was unemployed due 
to his PTSD symptoms during the period in question.  Dr. 
Orton concluded by stating that the veteran was "more likely 
than not to have been severely disabled by Post Traumatic 
Stress Disorder and Depression from March 1998 until June of 
1999."

III.  Analysis

Pertinent Criteria

It must be emphasized that disability ratings are determined 
by applying the criteria set forth in VA's Schedule for 
Rating Disabilities.  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006)), a 50 percent rating is assigned 
for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental health-illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

Discussion

By comparing the pertinent medical evidence in the instant 
case to VA's criteria for rating mental disorders, the Board 
finds that the veteran's disability for the period from March 
9, 1998, through June 6, 1999, falls somewhere between the 
criteria for a 50 and 70 percent evaluation.  In this 
respect, it must be kept in mind that it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.

Specifically, regarding the criteria for a 70 percent 
evaluation, while there is no evidence of obsessional rituals 
which interfere with routine activities or speech 
intermittently illogical, obscure or irrelevant or suicidal 
or homicidal ideation, the veteran does have severe 
depression that affects his ability to function appropriately 
and effectively.  In this regard, the VA PTSD examiner in 
June 1998 noted that the veteran appeared afflicted with a 
severe degree of bitterness, rancor and dysthymia.  He also 
noted that the veteran "appeared and admitted to being 
manifestly unable to enjoy or derive pleasure from very 
little if anything in his life", and had rather "blatant 
depressive symptomatology".  Progress notes on file in 1998 
repeatedly note that the veteran was depressed and taking 
Zoloft.  

The veteran also had impaired impulse control in the sense 
that he angered easily and had trouble controlling his anger.  
This is most evident in the June 1998 VA PTSD examination 
report.  Specifically, the examiner relayed that he had to be 
quite cautious how he phrased his questions, as the veteran 
appeared to be laboring to keep his impulses, or anger, under 
control.  He further remarked that as the veteran responded 
to questioning, he seemed to be getting more agitated and 
overwhelmed by the recollections and associated emotions he 
had of the war.  This is also evidence of the veteran's 
difficulty in adapting to stressful circumstances.  These 
findings are consistent with the statements from the 
veteran's wife and daughter asserting that during the time in 
question the veteran had been angry and violent and exhibited 
explosive behavior. 

Regarding the veteran's ability to maintain and establish 
effective relationships and social impairment, records in 
1998 and 1999 note that the veteran had been married to his 
wife for over 20 years had two grown children.  However, both 
his wife and children submitted statements attesting to the 
interpersonal problems they have had with the veteran 
throughout the years, including in 1998 and 1999, due to his 
temper, anger and psychological issues.  The veteran's 
daughter testified that the veteran had a problem being in 
crowds and did not attend her graduation, wedding or any 
family functions.  The June 1998 VA examiner noted that 
"there has been sustained avoidance behavior, including a 
shunning of socialization, which has become increasingly 
restrictive in making his interpersonal life that of a 
hermit."  He assessed the veteran as having "significant 
impairment in his basic capacity to function socially." 

Thus, as is evident from above, some, but not all of the 
veteran's PTSD symptomatology satisfy the criteria for a 70 
percent evaluation from March 9, 1998, through June 6, 1999.  
Again, it must be kept in mind that it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.

There is also the private statement from Dr. Orton that the 
veteran's representative submitted in April 2007 to support 
his argument that the veteran is entitled to a 100 percent 
evaluation for his PTSD from March 19,1998, through June 6, 
1999.  Dr. Orton's opinion is based on her review of 
"available medical records and letters."  However, the 
symptomatology that Dr. Orton reports on to support her 
opinion that the veteran was "severely disabled by PTSD and 
Depression from March 1998 until June 1998" is consistent 
with the criteria for a 70 percent evaluation.  In this 
regard, Dr. Orton focuses on findings from the June 1998 VA 
examination such as the examiner's observance that the 
veteran appeared to be laboring to keep his impulses, or 
anger, under control and seemed to be getting more agitated 
and overwhelmed by the recollections and associated emotions 
he had of the war.  As previously noted by the Board, these 
findings are consistent with the criteria for a 70 percent 
evaluation requiring impaired impulse control and difficulty 
in adapting to stressful circumstances. 

In addition to the above-noted evidence supporting a 70 
percent evaluation for the period from March 9, 1998, through 
June 6, 1999, there is also evidence that does not support an 
increased rating.  This evidence includes the veteran's GAF 
scores rendered in June 1998, an August 1998 SSA psychiatric 
review assessing the veteran as having "moderate" 
difficulty in maintaining social functioning and activities 
of daily living, and the June 2006 VHA opinion.  

Regarding the GAF scores, the veteran was assigned a GAF 
score of 61 by a private clinical provider and a GAF score of 
55 by a VA examiner; both scores were assigned in June 1998.  
As noted above, a GAF between 51 and 60 is reflective of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  A GAF between 61 and 70 
is reflective of some mild symptoms or some difficulty in 
social, occupational, or school functioning.  These scores 
are simply not reflective of the criteria for a 70 percent 
rating nor is the August 1998 SSA psychiatric review 
assessment that the veteran was having "moderate" 
difficulty in maintaining social functioning and activities 
of daily living.  However, to the extent that these scores 
and review are inconsistent with the above-noted symptoms 
that support the criteria for a 70 percent rating, the Board 
will accord greater weight to the veteran's actual symptoms.  
38 C.F.R. § 4.7.  

Regarding the VHA report, although the VHA examiner provided 
a thorough and comprehensive outline of the pertinent medical 
evidence and findings therein, he did not provide any 
rationale to support his opinion that the veteran's 50 
percent rating is "accurate".  Furthermore, a follow-up 
attempt by VA to obtain a more definitive opinion with 
rationale was not met with success.  Accordingly, the 
probative value of this report is diminished.  

For the foregoing reasons, and by resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports an increased rating, to 70 percent, for the 
veteran's service-connected PTSD for the period from March 9, 
1998, through June 6, 1999.  That is, the evidence shows 
occupational and social impairment with deficiencies in most 
areas of the veteran's life.

Consideration of a total, 100 percent, schedular rating for 
the veteran's PTSD has been considered for the period from 
March 9, 1998, through June 6, 1999.  The veteran's 
employment history shows that he stopped working in 1993 due 
to a back injury.  While consideration has been given to the 
terse statement by Scott A Williams, MSW, in 2001, opining 
that the veteran has been "unemployable" due to his PTSD 
since at least 1998, the veteran's actual symptoms as 
described in the evidence above do not meet the criteria for 
a 100 percent rating.  Specifically, the evidence does not 
show that the veteran has gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior or persistent 
danger of hurting self or others.  Moreover, there is no 
indication of his being intermittently unable to perform 
activities of daily living (including maintaining personal 
hygiene), disoriented to time or place, or memory loss to the 
degree of forgetting names of close relatives, own occupation 
or own name.  Thus, while the evidence shows that the veteran 
is occupationally and socially impaired due to his PTSD, it 
simply cannot be concluded based on the evidence that the 
impairment is total. 


ORDER

An evaluation of 70 percent, but no higher, for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


